    CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 1 of 35



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA



 Wing Enterprises, Inc. d/b/a                          Case No. 17-cv-1769 (ECT/ECW)
 Little Giant Ladder Systems,

                        Plaintiff,

        v.                                                      ORDER

 Tricam Industries, Inc.,

                        Defendant.


                                     I.   INTRODUCTION

       This matter is before the Court on Defendant Tricam Industries, Inc.’s (“Tricam”)

Motion to Strike Untimely Supplemental Interrogatory Responses (Dkt. No. 109)

(“Motion”). Plaintiff Wing Enterprises, Inc. d/b/a Little Giant Ladder Systems (“Wing”)

alleges that Tricam has engaged in false advertising in connection with its sales of multi-

position ladders sold under the name “Gorilla Ladders.” (Dkt. No. 1 ¶¶ 18-28, 36-48.)

       Tricam served interrogatories asking Wing to “[i]dentify with specificity the

alleged misleading or false statement(s) made by Tricam.” (Dkt. 113-25.) In its first

responses served on December 1, 2017, Wing responded:

             • Tricam’s false statements include but are not limited to Tricam’s
               representation to [and through] The Home Depot that its accused ladders
               are ANSI compliant;

             • As a direct result of Tricam’s representations, The Home Depot’s web
               pages for the accused products represent that the accused products are
               ANSI compliant; and
    CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 2 of 35




            • Tricam also represents to The Home Depot [and the public] that its accused
              ladder products conform to ANSI 14.2 through the labeling of its products. 1

(Dkt. No. 116 at 2-4.) The relevant portion of the label at issue is reproduced below.




(Id.; Dkt. No. 116 ¶ 15.) Wing’s responses did not mention OSHA. 2 (See generally Dkt.

No. 116.)

       On September 26, 2018, almost two months after the close of fact discovery, Wing

served its first (and only) supplemental responses to those interrogatories. (Dkt. No. 113-

2.) In them, Wing asserted:

    • As Wing has contended throughout this case, the statement “MANUFACTURER
      CERTIFIES CONFORMANCE TO OSHA ANSI A 14.2 CODE FOR METAL
      LADDERS” found on the label of every MPX ladder (reproduced below) is false
      because the MPX ladders do not comply with all aspects of the ANSI A14.2
      standard, which is the basis for Tricam asserting that the MPX ladders are ANSI
      and OSHA compliant;

    • As Wing has contended throughout this case, the statement found on The Home
      Depot website listing “ANSI Certified, OSHA Compliant” as certifications for the
      MPX ladders is false because the MPX ladders do not comply with all aspects of

1
       “ANSI” refers to the American National Standards Institute. (Dkt. No. 1 ¶ 19 n.1.)
2
       “OSHA” refers to the “Occupational Safety and Health Administration,” whose
regulations are set forth in Title 29 of the Code of Federal Regulations.

                                             2
    CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 3 of 35



       the ANSI A14.2 standard, which is the basis for Tricam asserting that the MPX
       ladders are ANSI and OSHA compliant; and

    • As Wing has contended throughout this case, the statement “CERTIFICATIONS:
      ANSI A14.2, OSHA” on Tricam’s Gorilla Ladders website is false because the
      MPX ladders do not comply with all aspects of the ANSI A14.2 standard, which is
      the basis for Tricam asserting that the MPX ladders are ANSI and OSHA
      compliant.

(Dkt. No. 113-2.)

       Tricam brought this Motion on the grounds that Wing has untimely asserted a

“new basis for its false advertising and deceptive trade practices claims” in those

supplemental responses, namely, that “that Tricam also falsely advertises by stating that

its accused products conform to OSHA.” 3 (Dkt. No. 111 at 1, 5.) Wing responds that

“[t]he basis for Wing’s false advertising claims is, and has always been, that Tricam’s

collective representation of OSHA/ANSI compliance is false because the MPX ladders

do not meet a mandatory requirement of the ANSI A14.2 standard, specifically section

6.7.5.” (Dkt. No. 130 at 3 (emphasis added).) In other words, Wing asserts that not only

is its contention that Tricam’s representation of OSHA conformance not untimely, it is

not even new.

       Accordingly, the Court has conducted an exhaustive review of the record,

including the pleadings, Wing’s Rule 26 disclosures and discovery responses, Wing’s

deposition testimony, and Wing’s expert reports, to discern whether Wing contended that




3
       Neither party indicated there was any meaningful difference between
“compliance,” “conformance,” and “certification” for purposes of this motion, so the
Court uses the terms interchangeably in this Order.

                                             3
     CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 4 of 35



Tricam’s representations of OSHA compliance were false or misleading (“OSHA

contention”) before the September 26 supplementation that gave rise to this Motion. For

the reasons stated below, the Court concludes that (1) Wing did not disclose its OSHA

contention before the September 26 supplementation, (2) Wing’s September 26

supplementation to disclose its OSHA contention was untimely, and (3) Wing’s failure to

timely disclose its OSHA contention was not substantially justified or harmless.

Accordingly, the Court grants Tricam’s motion to strike the September 26 supplemental

interrogatory responses.

                                 II.    BACKGROUND

A.     The Pleadings

       Wing brought this action against Tricam on May 26, 2017. (Dkt. No. 1.) Wing

asserted claims for false advertising, deceptive trade practices, and patent infringement

with regard to Tricam’s Gorilla Ladders. (Id.) In July 2018, the parties settled the patent

infringement claims, leaving only the deceptive trade practices and false advertising

claims at issue. (See Dkt. Nos. 74, 82.)

       The Complaint, under the heading “Tricam’s False Advertising,” sets forth Wing’s

allegations supporting those claims. (See Dkt. No. 1 ¶¶ 18-28.) The Complaint alleges

that Tricam markets and sells the Gorilla Ladders through The Home Depot. (Id. ¶¶ 18-

19.) It alleges that Tricam “expressly represents to The Home Depot and to the

consuming public that the Infringing Gorilla Ladders are ‘ANSI certified’ and ‘OSHA

compliant.’” (Id. ¶ 19.) In particular, the Gorilla Ladders allegedly “do not have a step



                                             4
    CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 5 of 35



surface (as defined in the ANSI ASC A14 standards) that complies with section 6.7.5 of

the ANSI A14 ladder safety standards.” 4 (Id. ¶ 22.)

       The Complaint then alleges “Tricam’s representation that the Infringing Gorilla

Ladders are ‘ANSI certified’ is false.” (Id. ¶¶ 20-23.) The Complaint alleges the

“misrepresentation” that the Gorilla Ladders are “ANSI compliant” is “important and

material,” “deceives and misleads consumers and The Home Depot,” and is “made in

connection with marketing” the Gorilla Ladders. (Id. ¶¶ 24-26.) The Complaint further

alleges Wing has been harmed due to Tricam’s alleged misrepresentation because Tricam

has marketed and sold the Gorilla Ladders “as ANSI certified ladders” and because the

Gorilla Ladders do not “meet[] the ANSI standards” but are marketed as “compliant with

those standards.” (Id. ¶¶ 27-28.)

       In its false advertising and deceptive trade practices counts, the Complaint refers

to “Tricam’s false statements about the Infringing Gorilla Ladders being ANSI certified.”

(Id. ¶¶ 38, 45.) In the Prayer for Relief, Wing seeks an injunction preventing Tricam

“from falsely representing that the Infringing Gorilla Ladders or any other ladder

products comply with the ANSI safety standards.” (Id. at 10.) The Complaint does not

include any allegation that Tricam’s statement that the Gorilla Ladders are “OSHA




4
       Section 6.7.5 states: “Trapezoidal, D-shaped or equivalent, square or rectangular
rungs shall have a step surface of not less than 1 inch, either flat or along a segment of arc
of 3 inches or greater radius.” (Dkt. No. 119 at 9.) According to Wing, the Gorilla
Ladders’ trapezoidal rungs do not meet the 1-inch requirement. (Id. at 9-10.)

                                              5
    CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 6 of 35



compliant” is a misrepresentation or is false, nor does it request any relief with respect to

the OSHA language.

       On June 21, 2017, Tricam answered and asserted counterclaims seeking

declarations of non-infringement and invalidity of the asserted patent. (Dkt. No. 9.) On

June 30, 2017, Tricam filed an Amended Answer and Counterclaims adding general

allegations responsive to Wing’s false advertising allegations, including a description of a

lawsuit filed by Wing against Tricam in Utah alleging false advertising. (Dkt. No. 14

¶¶ 4-31.) In the Utah lawsuit, Wing did not identify the “OSHA compliant” language as

false or misleading. Wing Enters., Inc. v. Tricam Indus., Inc., No. 2:17-cv-00244-TS,

Dkt. No. 2 (D. Utah Mar. 30, 2017). The Utah action was dismissed without prejudice.

Id. at Dkt. No. 7 (D. Utah June 5, 2017). Tricam did not reference OSHA in its Answer

or Amended Answer. (See Dkt. Nos. 9, 14.)

       Wing, in its Reply to the Amended Answer, “affirmatively state[d] that Tricam

itself publicly certifies that its ladders are compliant with ANSI standards with the label

shown below” and reproduced the following image of the label:




                                              6
    CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 7 of 35




(Dkt. No. 16 ¶ 15.) As shown above, the label includes an oval stating

“MANUFACTURER CERTIFIES” on the top part and “METAL LADDERS” on the

bottom part where the oval contains the language

                                  CONFORMANCE
                                         TO
                                       OSHA
                                  ANSI A 14.2 CODE
                                        FOR

in the center. (Id.) Although the word “OSHA” is in larger font than the font used for

the words “CONFORMANCE TO” and “ANSI A 14.2 CODE FOR” (see id.), Wing did

not reference OHSA in its Reply. Read together, the label states “MANUFACTURER

CERTIFIES CONFORMANCE TO OSHA ANSI A 14.2 CODE FOR METAL

LADDERS.”

                                            7
     CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 8 of 35



B.     Written Discovery

       Wing served its initial disclosures on August 22, 2017. (Dkt. No. 113-3.) Wing

identified “ANSI standards materials related to ladder products” as documents relevant to

the asserted claims and defenses. (Id., Ex. 5 at 4.) Wing also identified representatives

from Wing and The Home Depot as knowledgeable about “industry standards including

the ANSI standards” and “the ANSI-ASC A14.2 standard,” professors Dr. Daniel

Bloswick and Dr. George Kyanka as knowledgeable about “industry standards and

practices including ANSI standards,” and the director of Louisville Ladder, Inc. as

knowledgeable about “Louisville Ladder’s interpretation of the ANSI standard.” (Dkt.

No. 113-5, Ex. 7 at 2-4.) Wing did not mention OSHA in its initial disclosures or

supplemental initial disclosures. (See generally id., Exs. 5-8.)

       Tricam served Interrogatory Nos. 18 and 19 on Wing seeking identification “with

specificity” of “the alleged misleading or false statement(s)”:

       Interrogatory No. 18: Identify with specificity the alleged misleading or
       false statement(s) made by Tricam to The Home Depot that provide the basis
       for Wing’s false advertising and deceptive trade practices causes of action,
       including what Tricam is purported to have said, when the statement(s) were
       made, where the statement(s) can be found, and what is misleading or false
       about the statement(s).

       Interrogatory No. 19: Identify with specificity the alleged misleading or
       false statement(s) made by Tricam to customers other than The Home Depot
       that provide the basis for Wing’s false advertising and deceptive trade
       practices causes of action, including what Tricam is purported to have said,
       when the statement(s) were made, where the statement(s) can be found, and
       what is misleading or false about the statement(s).

(Dkt. No. 116.) In its first set of responses to Interrogatories Nos. 18 and 19, Wing

referred to “ANSI” in 11 separate instances, including contending that Tricam’s

                                             8
    CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 9 of 35



representations that the Gorilla Ladders “are ANSI compliant” and “comply with the

requirements of ANSI 14.2” were false statements. (Id.) Wing did not identify a

“collective representation of OSHA/ANSI compliance” or a “collective OSHA/ANSI”

statement of any kind as being false. (Id.) In fact, Wing did not mention OSHA in its

first responses. Wing did not supplement its responses to Interrogatory Nos. 18 and 19 to

allege that “Tricam’s collective representation of OSHA/ANSI compliance is false” until

September 26, 2018, almost two months after fact discovery closed on July 31, 2018.

(See Dkt. Nos. 23, 73, 113-2.)

       Wing served interrogatories on Tricam seeking identification of “all

representations . . . that any Tricam ladder complies with ANSI standards,” including the

following interrogatory:

       Interrogatory No. 15: Identify with specificity all representations made by,
       or on behalf of, Tricam to any Tricam customers, other than the Home Depot,
       that any Tricam ladder complies with ANSI standards, including but not
       limited to exactly what Tricam said, when the statements were made, and
       where the statements were made.

(Dkt. No. 113-12, Ex. 28 at 4.) Tricam responded, in part, that its website had the

following statement: “CERTIFICATIONS: ANSI A14.2, OSHA” and that the ladders

had the label shown in paragraph 15 of Wing’s Reply. (Id. at 4-5.) Wing did not seek

identification of representations that any Tricam ladder complied with OSHA regulations.

(See id.)

       Tricam served the following Requests for Admission on Wing:

       REQUEST NO. 21: Admit that Wing contends the label depicted in Exhibit
       A constitutes a false statement by Tricam to its customers.


                                            9
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 10 of 35



      REQUEST NO. 22: Admit that Wing contends the label depicted in Exhibit
      A constitutes a false statement by Tricam to The Home Depot.

                                           ...

      REQUEST NO. 25: Admit that Wing contends the label depicted in Exhibit
      A constitutes a misleading statement by Tricam to its customers.

      REQUEST NO. 26: Admit that Wing contends the label depicted in Exhibit
      A constitutes a misleading statement by Tricam to The Home Depot.

(Dkt. No. 113-8, Ex. 11 at 2.) The label depicted in Exhibit A to the Requests for

Admission is reproduced below.




(Dkt. No. 113-7, Ex. 10, Ex. A.) As in the label shown in Wing’s Reply to the Amended

Answer, the label in Exhibit A contains the same “MANUFACTURER CERTIFIES” and

“METAL LADDERS” oval with the language:

                                  CONFORMANCE
                                         TO
                                       OSHA
                                  ANSI A 14.2 CODE
                                        FOR

                                           10
     CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 11 of 35



in the center, where the word “OSHA” is in larger font than the font used for the words

“CONFORMANCE TO” and “ANSI A 14.2 CODE FOR.” (Id.; Dkt. No. 15 ¶ 16.)

       In response to these Requests, Wing objected “to Tricam’s vague use of ‘the

label’” and responded:

       Wing admits that Wing contends that any representation by Tricam that
       the accused Tricam ladders conform to ANSI 14.2, and more
       specifically, with ANSI 14.2 section 6.7.5, constitutes a false and/or
       misleading statement, including Tricam’s use of the label depicted in
       Exhibit A on the accused Tricam ladders. Subject to and without waiving
       the foregoing objections, Wing otherwise denies this request.

(Dkt. No. 113-8, Ex. 11 at 1-2 (emphases added.) Wing did not identify the OSHA

language on the label shown in Exhibit A as false or misleading.

C.     Wing’s Deposition Testimony

       Tricam deposed several Wing employees regarding Wing’s false advertising and

deceptive trade practices contentions. Newell Ryan Moss, Wing’s CEO, testified:

       Q. And just so I understand, what’s your
       understanding of the basis for Wing’s assertion that Tricam
       has engaged in false advertising and deceptive trade
       practices? Is it that they say they meet ANSI?

       MR. MILLER: Objection to the form to the extent it
       calls for a legal conclusion.

       THE WITNESS: Can you just restate that one so I fully
       understand what you're asking.

       Q. (BY MR. CHADWICK) Yeah, sure. I just want your
       understanding of what the basis for the false advertising
       and deceptive trade practices claims is.

       A. Okay.

       MR. MILLER: Same objection. Calls for speculation.

                                           11
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 12 of 35




       THE WITNESS: My -- my understanding for what that is
       is that they are advertising that it meets ANSI, or is ANSI
       certified, that they’re disclosing and selling under the
       pretense that this product meets ANSI, and it does not.

(Dkt. No. 114 at 4-5, Tr. at 97:11-98:2.)

       Later in Mr. Moss’s deposition, the following exchange occurred:

       Q. All right. We talked about the ANSI certified
       statement on the Home Depot web page, and that’s one of the
       problems that Little Giant has with regard to this lawsuit,
       that it’s saying Tricam products are ANSI certified;
       correct?

       A. Yes.

       Q. And one of the other problems that Little Giant
       has is the label on the Little Giant – I’m sorry. Let me
       start over.

       Little Giant also takes exception with the label
       on the Tricam product as well?

       A. The portion of the label that says that it is ANSI
       11 compliant, yes.

       Q. Yeah. And I think -- have you seen that label?

       A. I have. I have seen it.

       Q. Do you remember what it says?

       A. Not the specific verbiage. I’m sure we could pull
       up a picture.

       Q. Let’s see if I’ve got one. I just wanna make sure
       We’re talking about the same thing here.

(Id. at 10-11, Tr. at 169:24-165:18.)



                                             12
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 13 of 35



       After being shown the label, Mr. Moss further testified:

       Q. All right. And does Little Giant believe or
       contend that this label deceived the Home Depot in its
       decision to purchase ladders, articulated ladders from
       Tricam?

       MR. MILLER: Objection. Lack of foundation, calls for
       speculation.

       THE WITNESS: I guess in certain respects, yes. Sure.

       Q. (BY MR. CHADWICK) And can you explain why you say
       that in certain respects, yes?

       A. Well, if they -- if they -- the Home Depot is
       making their decision and this is one of those points to
       check yes, it meets OSHA and ANSI, and they’re certifying
       that it does based on a label that they’ve put on there,
       then Home Depot is, I believe at that point, making the
       decision that, okay, that box is checked and so we’re good
       to bring it in. You know, along with the other
       requirements. That’s obviously not the only one. But yes.

(Dkt. No. 132-2 at 5, Tr. at 171:14 -172:9.)

       Tricam also asked Wing’s President, Harold Arthur Wing, about his understanding

of Wing’s false advertising claim:

       Q. And Tricam is accused here of making, I guess,
       assertions that are false advertising to consumers and to
       the Home Depot. Do you understand that?

       A. Yes.

       Q. Do you have a understanding of what the -- what
       those false statements are that Tricam has made?

       A. Well, if you fail to meet the criteria in 6.7.5,
       you would not be ANSI compliant or certified.

       ...

                                               13
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 14 of 35




       Q. Right. But what I’m getting at is I want you to
       tell me if you are aware of what the statements are that
       Tricam is making, not the fact of whether or not they meet
       it. But what is it that they’re doing that constitutes
       false advertising?

       A. They’re saying they’re ANSI 14.2 compliant and/or
       certified.

       Q. And where are they saying that?

       A. I believe they say it on the side of the ladder
       and on the website as well.

       Q. Okay. What website?

       A. Home Depot’s website.

       Q. All right. Anywhere else?

       A. On the ladder, I believe.

       Q. Okay. And are there any other statements that
       Tricam is making, in your view, that would constitute false
       advertising?

       A. I haven’t spent a lot of time reading up on it, so
       I -- I wouldn’t know of any others.

(Dkt. No. 132-3 at 4, Tr. at 39:6-40:16.)

       Mr. Wing was also asked:

       Q. And then beneath that it says “Certifications and
       Listings, ANSI Certified.” Do you see that?

       A. Yes.

       Q. Is that one of the things that, in your
       understanding, that is a basis for Little Giant’s
       allegations that Tricam is engaging in false advertising and
       deceptive trade practices?

                                             14
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 15 of 35




       A. Um, whether it’s ANSI certified or compliant, it's
       the same thing. It’s if you don’t meet that threshold, it's
       not compliant, so that would be false advertising. I don’t
       know that OSHA has a compliance either.

(Dkt. No. 132-3 at 4-5, Tr. at 41:16-42:1.)

       Counsel then showed Mr. Wing a photograph of the label on a Gorilla Ladder:

       Q. (BY MR. CHADWICK) I’m gonna hand you what's been
       marked as Ryan Moss Exhibit 18. I showed this to him
       yesterday, and this is a photograph of the side of a Gorilla
       Ladder that’s the subject of this lawsuit. You can see over
       the top of it it says MPX 17. Do you see that?

       A. Yes.

       Q. And do you see here where they’re -- on this part
       of the label there’s a representation about OSHA?

       A. Yes.

       Q. Just take a minute and review that if you would.

       A. (Witness complies.)

       Okay.

       Q. And it says “Manufacturer certifies conformance to
       OSHA ANSI-A14.2 Code for metal ladders;” right?

       A. Yes.

       Q. Is that one of the statements that you understand
       to be the basis for Little Giant’s assertion that Tricam is
       engaged in false advertising and deceptive trade practices?

       A. Yeah. It can’t be compliant or certified if it
       doesn’t meet all the criteria for the test.




                                              15
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 16 of 35



       Q. All right. So you can set that aside. Actually,
       why don’t you give it back to me and I’ll make sure it
       doesn’t get mixed in.

       (Document handed to Mr. Chadwick.)

       Other than the web page and the label that I’ve
       just shown you, the last two exhibits, are there other
       statements that Tricam has made that you understand to be
       the basis for this lawsuit?

       A. Not -- not for the basis of this lawsuit, no.

(Dkt. No. 132-3 at 5, Tr. at 42:19-43:22.)

       The depositions of Mr. Moss and Mr. Wing took place on June 25 and June 26,

2018, respectively. (Dkt. Nos. 114, 117, 132-2, 132-3.) Wing did not supplement its

responses to Interrogatory Nos. 18 and 19 to include any of their deposition testimony

before fact discovery closed on July 31, 2018.

       Wing employee Mel Huffaker was deposed on August 7, 2018, after fact

discovery closed. (Dkt. No. 132-4.)

       Q. What’s your understanding of the lawsuit
       that is transpiring right now between Little Giant and
       Tricam in terms of the claim? Do you have an
       understanding of what the lawsuit’s all about?

       A. Very vague.

       Q. What is your understanding?

       A. My understanding is Tricam has eroded the
       price of the ladders, and then claiming that their
       product is ANSI and OSHA compliant, is probably the
       two main points that I understand of it.

(Dkt. No. 132-4 at 4, Tr. at 20:9-19.)


                                              16
     CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 17 of 35



D.     Expert Reports

       Opening expert reports were due on August 17, 2018. (Dkt. No. 73.) Wing served

a liability report by Dr. Donald Bloswick, a professor in Mechanical Engineering (Dkt.

No. 119), a damages report by Dr. Scott W. Cragun (Dkt. No. 115), and a report by Hal

Poret surveying consumers on the statements made on the Gorilla Ladders (Dkt. No. 113-

16, Ex. 22).

       Wing asked Dr. Bloswick to opine on two issues: (1) whether the outer rungs of

the Gorilla Ladders at issue “comply with the 2007 version of the ANSI-ASC A14.2”

standard and (2) “whether the outer rungs of the Gorilla ladder, if they are not compliant

with A14.2 standard, are of equivalent safety to the design prescribed by the A14.2

standard.” (Dkt. No. 119 at 2.) Although Dr. Bloswick has OSHA experience, Wing did

not ask him to opine on whether the Gorilla Ladders comply with OSHA regulations, nor

did Dr. Bloswick offer any opinions on that topic. (See id. at 1-2.) He did not review any

OSHA regulations as part of his analysis. (See id. at 3.)

       Wing’s damages expert Dr. Cragun summarized the alleged wrongful acts in his

report. (Dkt. No. 115 at 6-7.) He noted that “Tricam’s Gorilla Ladders are promoted as

‘ANSI Certified’ and ‘OSHA Compliant,’” and then described the alleged wrongful acts

solely in terms of ANSI compliance and certification. (Id.) Dr. Cragun did not identify

non-compliance with OSHA regulations as an alleged wrongful act.

       Mr. Poret, however, treated ANSI and OSHA compliance collectively in his report

under the rubric of “industry safety standards” when conducting his two surveys. (Dkt.

No. 113-16 at 3-4.) In one of his surveys, he compared the following two labels, where

                                            17
    CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 18 of 35



the “MANUFACTURER CERTIFIES CONFORMANCE TO OSHA ANSI A 14.2

CODE FOR METAL LADDERS” language and accompanying oval were removed from

the second. (Id. at 13.)




        Mr. Poret concluded that “OSHA/ANSI content did have a significant impact on

reported likelihood of purchase.” (Id. at 33.) Mr. Poret’s decision to treat OSHA and

ANSI compliance collectively was not based on the pleadings, interviews with Wing’s

technical expert Dr. Bloswick, a review of Dr. Bloswick’s report, or Wing’s disclosures,

discovery responses, or deposition testimony of Wing’s witnesses. Rather, he relied on

“testimony in this case explaining that compliance with ANSI standards is one way to

comply with OSHA” and his own review of OSHA’s website, which Mr. Poret believed

confirmed “that it requires compliance with ANSI A14.2.” 5 (Dkt. No. 113-16, Ex. 22 at


5
      Nothing in Mr. Poret’s qualifications indicates he is an expert in engineering,
ANSI standards, or OSHA regulations. (See Dkt. No. 113-16 at 5-6.)

                                            18
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 19 of 35



33 n.7 (citations omitted).) The deposition testimony relied on by Mr. Poret is that of

third-party Thomas Schmitt (which was not provided to the Court) and Tricam employee

Dennis Simpson, who was “not certain” but understood that “OSHA had adopted the

ANSI standard.” (Id.; Dkt. No. 113 ¶ 34; Dkt. 113-17, Ex. 24 at 85:4-86:2.) Notably,

Mr. Poret relied on a citation to a regulation within “Marine Terminals” that “appl[ies] to

employment within a marine terminal” rather than being generally applicable to metal

ladders. 29 C.F.R. § 1917.1. Mr. Poret did not provide any explanation (or basis) for

why he concluded a “Marine Terminals” regulation would be applicable to the Gorilla

Ladders. Nevertheless, Mr. Poret concluded in a footnote: “Therefore, it is reasonable to

treat reference to OSHA as a reference to compliance with ANSI.” (Dkt. No. 113-16 at

33.)

       Tricam served its rebuttal expert reports on September 19, 2018. (Dkt. No. 104.)

Those reports included a rebuttal liability report from consulting engineer Jack Krafchick

(Dkt. No. 121) and a report from Dr. Debbie Treise, a professor in Advertising, in

rebuttal to Mr. Poret’s survey report (Dkt. No. 113-1).

       Mr. Krafchick offered opinions that the Gorilla Ladders comply with the ANSI

A14.2 standard and that the use of a label that indicates that the Gorilla Ladders comply

with the A14.2 standard, specifically section 6.7.5 of the standard, is “reasonable and

appropriate.” (Dkt. No. 121 at 7.) Although he has experience with the OSHA

regulations for ladders, he did not offer opinions in his report whether the Gorilla Ladders

complied with OSHA regulations. (Id. at 2-3.) Mr. Krafchick did rely on OSHA

procedures to support his opinion that the ANSI A14.2 standard should be liberally

                                            19
     CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 20 of 35



construed. (Id. at 31-34.) In particular, Mr. Krafchick opined that the fact that OSHA

does not consider “de minimis” conditions to be violations that incur penalties supports a

liberal construction of the ANSI A14.2 standard. 6 (Id.) Mr. Krafchick also summarized

the OSHA regulations pertaining to ladders, noting the “regulations are not entirely

consistent with the requirements given in A14.2 standard” and the regulation relied on by

Mr. Poret was “a labeling requirement and says nothing to support an assumption that

OSHA regulations and ANSI requirements are interchangeable.” (Id. at 21 & n.9.)

       Dr. Treise’s rebuttal report contained several criticisms of Mr. Poret’s survey

report. Relevant to this Motion, Dr. Treise criticized Mr. Poret for “fail[ing] to isolate the

representations about ANSI – as compared to OSHA – in the ANSI Label Statement” and

for “trying to determine the impact on consumer purchase decisions of . . . a combination

statement of both OSHA and ANSI” rather than the statement of ANSI compliance or

certification. (Dkt. No. 113-1 at 8-14.) Dr. Treise also criticized Mr. Poret for testing the

importance of “the more general ‘Compliance with industry safety standards’” rather than

ANSI compliance. (Id. at 8, 24-25.)

E.     Wing’s Supplementation of Its Interrogatory Responses

       On September 26, 2018, after Tricam served its rebuttal reports, Wing

supplemented its responses to Interrogatory No. 18 and 19 to assert:

       the statement “MANUFACTURER CERTIFIES CONFORMANCE TO
       OSHA ANSI A 14.2 CODE FOR METAL LADDERS” found on the label

6
        “De minimis” conditions are conditions where an employer complies with the
intent of an OSHA standard but deviated from its particular requirements in a manner that
has no immediate impact on employee safety or health. (Dkt. No. 121 at 31-32.)

                                             20
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 21 of 35



       of every MPX ladder (reproduced below) is false because the MPX ladders
       do not comply with all aspects of the ANSI A14.2 standard, which is the
       basis for Tricam asserting that the MPX ladders are ANSI and OSHA
       compliant.




(Dkt. No. 113-2 at 7-8.) According to Wing, it has contended that the entirety of the

statement “MANUFACTURER CERTIFIES CONFORMANCE TO OSHA ANSI A

14.2 CODE FOR METAL LADDERS” is false “throughout the entire case.” (Id.) Wing

claimed the supplemental responses were “provided in an abundance of caution based on

the unsupported and surprising opinion from Tricam’s expert, Dr. Treise, who alleges

that Tricam’s statements about OSHA compliance via its ANSI compliance are beyond

the scope of Wing’s false advertising claims.” (Id. at 3.)

                              III.   LEGAL STANDARD

       A party’s duty to supplement its interrogatory responses is set forth as follows in

Federal Rule of Civil Procedure 26(e)(1):

       A party . . . who has responded to an interrogatory . . . must supplement or
       correct its disclosure or response: (A) in a timely manner if the party learns
       that in some material respect the disclosure or response is incomplete or
       incorrect, and if the additional or corrective information has not otherwise
       been made known to the other parties during the discovery process or in
       writing . . . .

                                            21
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 22 of 35




       As set forth in Federal Rule of Civil Procedure 37(c)(1), “[i]f a party fails to

provide information . . . as required by Rule 26(a) or (e), the party is not allowed to use

that information . . . to supply evidence on a motion, at a hearing, or at a trial, unless the

failure was substantially justified or is harmless.” In addition to or instead of such

exclusion, a court may impose other sanctions, including “prohibiting the disobedient

party from supporting or opposing designated claims or defenses, or from introducing

designated matters in evidence.” Fed. R. Civ. P. 37(c)(1)(C), 37(b)(2)(A)(ii).

       When determining whether exclusion of the information contained in an untimely

supplement is warranted, the Eighth Circuit has in similar circumstances approved of the

use of a “balancing test” by which a court is to “evaluate[ ] the importance of the

evidence to the [plaintiff], the justifications for [its] failure to comply [with the

requirements of Rule 26], the prejudice to the [defendant] if the evidence were allowed to

be used, and whether a continuance would effectively cure the prejudice.” Carmody v.

Kansas City Bd. of Police Comm’rs, 713 F.3d 401, 405 (8th Cir. 2013) (quoting Citizens

Bank of Batesville, Ark. v. Ford Motor Co., 16 F.3d 965, 966 (8th Cir. 1994)). A court’s

“discretion to fashion a remedy or sanction” is “wide,” but “narrows as the severity of the

sanction or remedy . . . increases.” Wegener v. Johnson, 527 F.3d 687, 692 (8th Cir.

2008). Furthermore, if “striking the [untimely evidence] would be tantamount to

dismissal,” the court is to consider “lesser sanctions” before excluding it. Id. (quoting

Keefer v. Provident Life and Accident Ins. Co., 238 F.3d 937 (8th Cir. 2000)).




                                               22
     CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 23 of 35



                                  IV.    DISCUSSION

A.     Wing’s Supplementation Was Untimely.

       The Court first considers whether Wing supplemented its interrogatory responses

“in a timely manner.” See Fed. R. Civ. P. 26(e)(1)(A). Wing first argues that it did not

even need to supplement its interrogatory responses and only did so “in an abundance of

caution.” (Dkt. No. 130 at 14.) According to Wing, “[t]he basis for Wing’s false

advertising claims is, and has always been, that Tricam’s collective representation of

OSHA/ANSI compliance is false because the MPX ladders do not meet a mandatory

requirement of the ANSI A14.2 standard, specifically section 6.7.5.” (Id. at 2.) The

Court is cognizant of Wing’s position that, as a technical matter, the Gorilla Ladders may

not comply with relevant OSHA regulations if they do not comply with the ANSI A14.2

standard. 7 But here, the “information” that should have been disclosed is Wing’s

contention that the OSHA language (whether alone or as a “collective” representation

with the ANSI language) on the Gorilla Ladders label or The Home Depot’s website is

false or misleading—not the technical relationship between OSHA regulations and the

ANSI A14.2 standard.



7
        This issue was not discussed in any expert reports. The only expert opinion on
this issue is Mr. Krafchick’s testimony elicited by Wing after Tricam filed this motion.
Wing has not provided the Court with any expert report, discovery responses, or
discovery disclosures identifying which provisions of OSHA are allegedly violated if the
Gorilla Ladders do not comply with the ANSI A14.2 standard, and based on Mr.
Krafchick’s testimony, different sections of the OSHA regulations incorporate different
versions of ANSI standards. (See generally, Dkt. No. 139-1 at 54-67, Tr. at 167:16-
180:20.). The lack of clarity as to which OSHA regulations are allegedly not met
underscores of the tardiness of Wing’s OSHA contention.

                                            23
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 24 of 35



       The problem for Wing is that nothing in its Complaint, interrogatory responses,

Rule 26 disclosures, or responses to Tricam’s Requests for Admission discloses the

contention that “Tricam’s collective representation of OSHA/ANSI compliance is false.”

Wing never indicated it was treating the OSHA and ANSI statements as a “collective”

representation. On the contrary, as explained below, Wing took pains throughout

discovery to separate the ANSI language from the OSHA language and to identify only

the ANSI language as allegedly false.

       First, in the Complaint, Wing referred to the ANSI language and OSHA language

separately: “In its marketing information, Tricam expressly represents to The Home

Depot and to the consuming public that the Infringing Gorilla Ladders are ‘ANSI

certified’ and ‘OSHA compliant.’” (Dkt. No. 1 ¶ 19.) Wing then proceeded to

repeatedly identify the ANSI representation as false and repeatedly allege the Gorilla

Ladders did not comply with ANSI, without any mention of OSHA. (Id. ¶¶ 20-28, 36-

48.) Notably, Wing did not seek any relief with respect to “OSHA compliant” language

in its Prayer for Relief. Wing’s Complaint does not allege that the OSHA language is

false or misleading. It also does not suggest that Wing is treating the OSHA and ANSI

language as a “collective” representation for purposes of the false advertising claims.

Rather, it parses the statements “ANSI certified” and “OSHA compliant” and then relies

upon only the ANSI statements.

       Second, when asked in Interrogatory Nos. 18 and 19 to “[i]dentify with specificity

the alleged misleading or false statement(s) made by Tricam to The Home Depot that

provide the basis for Wing’s false advertising and deceptive trade practices causes of

                                            24
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 25 of 35



action,” Wing responded by only identifying statements of ANSI compliance. (Dkt. No.

116.) The word OSHA does not appear in the responses. Not only did Wing not identify

any OSHA language as false, Wing also did not articulate any contention that because the

ANSI language was allegedly false, the OSHA language also was false—even though the

interrogatories also asked Wing to identify “what is misleading or false about the

statement(s).” (Dkt. No. 116 at 1.) “Parties are ‘entitled to accept answers to previous

interrogatories as true, and to refrain from seeking additional discovery directed to the

same issue.’” ELCA Enters., Inc. v. Sisco Equip. Rental & Sales, Inc., 53 F.3d 186, 190

(8th Cir. 1995) (quoting Averbach v. Rival Mfg. Co., 879 F.2d 1196, 1201 (3d Cir.

1989)). Here, Tricam was entitled to accept Wing’s identification of ANSI-only

language as allegedly false and to develop its litigation strategy accordingly.

       Third, when served with Requests for Admissions asking Wing to admit that the

label—which included the statement “MANUFACTURER CERTIFIES

CONFORMANCE TO OSHA ANSI A 14.2 CODE FOR METAL LADDERS” that

Wing now claims should be treated as a “collective” representation—Wing admitted only

that “Wing contends that any representation by Tricam that the accused Tricam

ladders conform to ANSI 14.2, and more specifically, with ANSI 14.2 section 6.7.5,

constitutes a false and/or misleading statement.” (Dkt. No. 113-8, Ex. 11 at 1-2

(emphasis added).) Wing now argues that the language “including Tricam’s use of the

label depicted in Exhibit A” in its responses somehow “accused ‘the label’ as false.”

(Dkt. No. 130 at 4-5.) This argument does not persuade the Court. When read in context,

it is clear that Wing admitted that any representation of ANSI compliance was false,

                                             25
    CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 26 of 35



whether made on the label or elsewhere, not that the entire label or other statements on

the label were false. In fact, Wing objected to “the label” as vague and “otherwise

denie[d] the request” except for its admission regarding ANSI statements. (Dkt. No. 113-

8, Ex. 11 at 1-2.) Rather than putting Tricam on notice that Wing was contending the

OSHA statement was false or was being treated “collective[ly]” with the ANSI statement,

Wing’s responses excluded all language in the label other than the representation that the

Gorilla Ladders conform to ANSI 14.2. 8

       Fourth, nothing in Wing’s liability and damages expert reports suggests that Wing

thought the OSHA language was false or that OSHA compliance depended on ANSI

compliance. In fact, those reports confirm that Wing’s liability contentions were limited

to representations of ANSI (not OSHA) compliance. Dr. Cragun observed “Tricam’s

Gorilla Ladders are promoted as ‘ANSI Certified’ and ‘OSHA Compliant,’” and then

described the “Alleged Wrongful Acts” solely in terms of ANSI representations. (Dkt.

No. 115 at 6-7.) More importantly, Wing’s liability expert Dr. Bloswick did not offer

any opinions as to whether the Gorilla Ladders complied with OSHA or any relationship

between the ANSI standards and OSHA regulations. (See Dkt. No. 119.) The crux of

Wing’s current false advertising theory is that a ladder that does not conform with the

mandatory provisions of the ANSI A14.2 standard does not conform to OSHA


8
        Wing notes that Tricam never proposed any requests for admission about OSHA.
It is unclear why Wing thinks Tricam should have done so, given that nothing in the
Complaint or Wing’s initial disclosures put Tricam on notice that Wing thought the
OSHA language was false. Wing also does not appear to have propounded any discovery
about OSHA to Tricam.

                                            26
    CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 27 of 35



regulations, and that the ANSI and OSHA standards are “inextricably intertwined,”

rendering the “collective OSHA/ANSI statements” false. (Dkt. No. 130 at 1-2, 3 & n.2.)

Indeed, Wing refers to the ANSI and OSHA language as a “collective” statement

throughout its brief. (E.g., id. at 3, 5, 6, 13, 17, 21.) But the only expert testimony on the

relationship between the ANSI A14.2 standard for ladders and OSHA regulations was

elicited by Wing’s counsel when deposing Tricam’s expert Mr. Krafchick—after Tricam

brought this motion and before Wing filed its opposition brief. 9 (See Dkt. Nos. 109, 130,

139-1.) Mr. Krafchick’s testimony does not constitute a timely disclosure that Wing

thought the OSHA language was false or that Wing was treating the OSHA and ANSI

language “collective[ly].” Further, the Court cannot discern any rational reason why

Wing would not have had its technical expert Dr. Bloswick offer opinions as to the

relationship between the OSHA regulations and ANSI standard in his expert report

(including how they are “inextricably intertwined”) had Wing really intended from the

outset of this case to assert at trial that the Gorilla Ladders did not comply with OSHA

regulations.

       Wing also claims its contention that the “entire OSHA/ANSI label statement” was

false was disclosed through deposition testimony. (See Dkt. No. 130 at 6-8.) But when

asked, Mr. Moss and Mr. Wing both identified only ANSI representations as the basis for

Wing’s false advertising claims. (Dkt. No. 114 at 4-5, Tr. at 97:11-98:2, 169:24-165:18;

Dkt. No. 132-3 at 4, Tr. at 39:6-40:16, 41:16-42:1.) Mr. Moss did not testify that Wing


9
       This testimony was beyond the scope of the opinions in Mr. Krafchick’s report.

                                             27
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 28 of 35



believed the OSHA statement was false or that a “collective” OSHA/ANSI statement was

false. (Dkt. No. 132-2 at 5, Tr. at 171:14 -172:9.) While Mr. Wing agreed that the

“Manufacturer certifies conformance to OSHA ANSI-A14.2 Code for metal ladders”

language was a statement Wing believed was false, he did not testify that Wing believed

the OSHA statement was false or that Tricam’s representations regarding OSHA and

ANSI were “collective.” (Dkt. No. 132-3, Tr. at 42:19-43:22.) At most, their testimony

suggests that those witnesses and Wing believed the ANSI portion of the label was false.

The Court also rejects Wing’s argument that Wing employee Mel Huffaker’s “vague

understanding” that the lawsuit was about the fact that “Tricam has eroded the price of

the ladders, and then claiming that their product is ANSI and OSHA compliant, is

probably the two main points that I understand of it” (see Dkt. No. 132-4 at 4, Tr. at

20:10-19) was a disclosure that Wing had identified the OSHA language as false or was

treating the OSHA and ANSI language collectively.

       The Court is similarly unpersuaded by Wing’s reliance on deposition testimony

(whether of Tricam employees, Wing employees, or third parties) to the effect that the

Gorilla Ladders cannot comply with OSHA regulations if they do not meet the ANSI

A14.2 standard. (See Dkt. No. 130 at 20.) The relevant inquiry is when Wing disclosed

its contention that the OSHA language was false to Tricam, not when Tricam knew the

OSHA language existed or that OSHA regulations may be related to the ANSI standard.

See U.S., ex rel. Nat. Res. Def. Council v. Lockheed Martin Corp., No. 5:99-CV-170,

2014 WL 6909652, at *6 (W.D. Ky. Dec. 8, 2014) (“Knowing of the statement and its

factual context, however, is different from knowing that one’s opponent alleges the

                                            28
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 29 of 35



statement was false.”). The scattershot references to OSHA and ANSI relied on by Wing

in opposition to Tricam’s motion are no substitute for meeting the disclosure

requirements of Rule 26(e). See Transclean, 77 F. Supp. 2d at 1062 (“When discovery

closed on November 15, 1998, the Plaintiffs quite properly relied upon the completeness

of Bridgewood’s responses to their Interrogatories, as supplemented by the other

discovery documents that Bridgewood had produced.”).

       In sum, the Court finds that Wing did not disclose its contention that the OSHA

certified language on the Gorilla Ladders label and The Home Depot’s website was false

or misleading or that Wing was contending a “collective representation of OSHA/ANSI

compliance” was false before the July 31, 2018 close of fact discovery.

       Consequently, the Court also considers Wing’s argument that its supplemental

responses are timely because they occurred shortly after Wing received Dr. Treise’s

report and became aware “that Tricam was misconstruing Wing’s prior responses as

somehow bifurcating the accused OSHA/ANSI statements into separate OSHA-

compliance and ANSI-compliance statements.” (Dkt. No. 130 at 14-15.) “Timeliness

under Rule 26(e)(1)(A) is measured from ‘the date when the facts are discovered, not

some nebulous date when counsel first realized that there was some significance to

them.’” Longlois v. Stratasys, Inc., 88 F. Supp. 3d 1058, 1077 (D. Minn. 2015) (quoting

Havenfield Corp. v. H & R Block, Inc., 509 F.2d 1263, 1272 (8th Cir. 1975)). Wing

knew the Gorilla Ladders label and The Home Depot’s website referred to OSHA on the

day it filed the suit (Dkt. No. 1 ¶ 19), and it is possible that Wing believed from the outset

of this case that the OSHA language was false due to the relationship between the OSHA

                                             29
     CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 30 of 35



regulations and the ANSI A14.2 standard. Nevertheless, Wing failed to identify the

OSHA language as false or inform Tricam that it was treating the OSHA and ANSI

language as a collective representation any time during fact discovery, instead only

asserting that contention after receiving Dr. Treise’s report.

       Given that it was Wing who separated the OSHA and ANSI language at the

beginning of this case and identified only ANSI language as false in its discovery

disclosures and responses, Wing’s suggestion that Tricam is at fault for treating the ANSI

language separately from the OSHA language is not well taken. “For litigation to

function efficiently, parties must provide clear and accurate responses to discovery

requests.” Transclean, 77 F. Supp. 2d at 1062. Wing cannot render an untimely

disclosure timely by saying it was surprised that Tricam took Wing at its word that the

allegedly false statements were those of ANSI compliance—and nothing else.

Accordingly, the Court concludes that Wing failed to comply with Rule 26(e)(1).

B.     Striking Wing’s Supplemental Responses to Interrogatory Nos. 18 and 19 Is
       Appropriate

       The Court next considers whether to strike Wing’s September 26 supplemental

responses to Interrogatory Nos. 18 and 19. In making this determination, the Court

considers the importance of the evidence to Wing, the justifications for Wing’s failure to

comply with the requirements of Rule 26, the prejudice to Tricam if Wing’s supplemental

responses are not stricken, and whether a continuance would effectively cure the

prejudice. See Longlois, 88 F. Supp. 3d at 1078 (striking supplemental interrogatory

responses); see also Bruhn Farms Joint Venture v. Fireman’s Fund Ins. Co., No. 13-CV-


                                             30
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 31 of 35



4106-CJW, 2017 WL 632105, at *4-7 (N.D. Iowa Feb. 13, 2017) (striking supplemental

interrogatory responses and prohibiting plaintiff from seeking additional categories of

damages disclosed therein). The Court finds these considerations weigh in favor of

striking the supplemental interrogatory responses.

       The Court first considers the importance of Wing’s contention that the OSHA

statements are false. In its brief, Wing did not argue that its OSHA contention is

important. (Dkt. No. 130 at 22-23.) Instead, Wing argues this factor is neutral because

no new evidence was disclosed in the supplemental responses. (Id.) This argument

misses the mark. The question is whether Wing’s contention that the entire

“MANUFACTURER CERTIFIES CONFORMANCE TO OSHA ANSI A 14.2 CODE

FOR METAL LADDERS” statement is false should be stricken, thereby limiting Wing

to the contention in its initial interrogatory responses that the statements that Gorilla

Ladders “are ANSI compliant” or “comply with the requirements of ANSI 14.2” are

false. (See Dkt. No. 113-2 at 2-3, 7-9.)

       Wing could have argued, for example, that its OSHA contention is important

because the word “OSHA” on the Gorilla Ladder’s label is significantly larger than the

word “ANSI” below it. Wing did not (possibly because it would then be difficult to

explain why it focused on the ANSI language rather than the OSHA language throughout

fact discovery). To the extent the OSHA contention is important to Wing’s false

advertising claims, it “only serves to highlight the absence of any justification for

[Wing’s] untimely supplementation” and failure to disclose its OSHA contention earlier.



                                              31
     CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 32 of 35



See Longlois, 88 F. Supp. 3d at 1078. This factor favors striking the supplemental

interrogatory responses.

       As to prejudice, the prejudice to Tricam if Wing’s OSHA contention is not

stricken is significant. During fact discovery, Tricam deposed nine Wing employees and

eleven third-party witnesses, including from The Home Depot and other ladder

manufacturers. (Dkt. No. 113 ¶ 34.) Further, Tricam’s expert Dr. Treise conducted a

survey and critiqued Mr. Poret’s survey report based on Wing’s disclosures that only the

ANSI statements were allegedly false, including observing that “although some

respondents in open-ended comments specifically referenced OSHA as a factor in

making a purchase, not one of the hundreds of respondents volunteered that ANSI-

compliance was a factor.” (See Dkt. No. 35; Dkt. No. 113-1 at 11.) The Court does not

doubt that fact and expert discovery would have had a different complexion had Wing

asserted at the outset of this case that the OSHA language on the label and The Home

Depot’s website was false. This factor favors striking the supplemental responses.

       Finally, the Court considers whether a continuance would effectively cure the

prejudice to Tricam. Wing argues that any prejudice can be cured by an extension of the

pretrial schedule, permitting Tricam to take another 30(b)(6) deposition of Wing, and

permitting supplemental expert reports on the interplay between OSHA and ANSI. 10

(Dkt. No. 130 at 24.) “Such an approach would impose substantial costs on [Tricam] and



10
       Wing has not moved to amend the scheduling order or established good cause for
doing so.

                                           32
   CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 33 of 35



require the expenditure of additional judicial resources.” Longlois, 88 F. Supp. 3d at

1078. It also ignores the fact that Tricam reasonably may want to depose several third

parties again to explore the importance of the OSHA contention, including The Home

Depot, and it is uncertain whether Tricam would be able to do so without motion

practice. For example, Tricam asserts that the parties “negotiated with The Home Depot

for months about the scope of the document requests and deposition testimony” (Dkt. No.

111 at 24), and Wing has not claimed The Home Depot would consent to additional

discovery. Tricam also asserts its survey expert Dr. Treise would need to conduct a new

survey if Wing’s OSHA contention is not stricken, as Dr. Treise’s rebuttal report was

based on Wing’s original ANSI-only contention. (Id. at 26.) In sum, “[a]lthough a

continuance, and a reopening of discovery, might alleviate some of the prejudice inflicted

by unfair surprise, such a remedy would wreak its own distinctive prejudice, by

unnecessarily prolonging the pretrial processing of the Plaintiff[’s] claims, with the

attendant expense of further discovery, and prolonged Motion practice.” Transclean, 77

F. Supp. 2d at 1064. The Court concludes that Tricam, having litigated the entire case

based on contentions that ANSI representations alone were false, would be prejudiced by

having to re-litigate the case based on a new contention that the OSHA statements were

false, and by the consequent delay and expense.

       Further, the Court is concerned that Tricam has been prejudiced in other ways that

cannot be remedied through a continuance. In particular, Wing appears to have used Dr.

Treise’s rebuttal survey report as a roadmap for drafting its supplemental interrogatory

responses. The purpose of Rule 26(e) is to “prevent Trial by ambush.” Transclean, 77 F.

                                             33
     CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 34 of 35



Supp. 2d at 1061. Permitting Wing to assert new contentions in response to a rebuttal

expert report, well after the close of fact discovery, does not fulfill that goal. In fact, it

would encourage litigants to re-write their contentions to undermine and circumvent

timely disclosed expert opinions. Granting a continuance would not “place on [Wing] the

burden for unnecessarily complicating these proceedings, properly hold [Wing] to

account for [its] apparent lack of diligence, or deter future litigants from committing

similar lapses with matters of high evidentiary import.” 11 Longlois, 88 F. Supp. 3d at

1078.

        Upon weighing these factors, the Court concludes that Wing’s September 26, 2018

supplemental responses to Interrogatory Nos. 18 and 19 should be stricken. In so

deciding, the Court notes that striking those responses is not “tantamount to dismissal.”

See Carmody, 713 F. 3d at 405. Wing can still contend that Tricam’s representations

regarding ANSI compliance are false and seek relief with respect to those

representations.

                                        V.     ORDER

        Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

        1. Defendant’s Motion to Strike Untimely Supplemental Interrogatory Responses

           (Dkt. No. 109) is GRANTED.




11
       Wing argues that it will be prejudiced at trial if the Court strikes the supplemental
interrogatory responses. If that is the case (and the Court declines to speculate on the
consequences of this Order at trial), it is Wing, not Tricam, who should bear the burden
for Wing’s untimely disclosure.

                                               34
  CASE 0:17-cv-01769-ECT-ECW Document 151 Filed 12/04/18 Page 35 of 35



     2. Plaintiff’s September 26, 2018 Supplemental Responses to Interrogatory Nos.

        18 and 19 are STRICKEN.

DATED: December 4, 2018                      s/Elizabeth Cowan Wright
                                             ELIZABETH COWAN WRIGHT
                                             United States Magistrate Judge




                                        35
